Van Hoesen, J.
In looking over the papers, I can discover no reason for allowing an appeal to the court of appeals. The dissenting opinion is a discussion of items of damages. There was no difference of opinion as to the law. There is a manifest impropriety in our vexing the court of appeals, with a controversy over figures.
The application should be denied.
Daly, J.
Leave to appeal to the court of appeals should be granted only where it is necessary to have some legal question of importance settled by the court of last resort.
Where the questions of law involved are ordinary, it ■should be refused, except where great interests are involved ■or numerous other actions are to be decided in the principle. Purchase v. Jackson, 14 How., 230.
Should be granted only where there is question of the construction of public statutes; where the case is one *384of public importance or involves large interests; or is of importance to others besides the litigants; or where a number of cases depend on the. decision. Butterfield v. Radde, 38 Supr. Ct., 44.
This application does not fall within the rules thus laid down.